Exhibit 10.48.1

 
AMENDMENT NO. 1 TO
MASTER CELL BANKING AND CRYOPRESERVATION AGREEMENT


This Amendment No. 1 to the Master Cell Banking and Cryopreservation Agreement
(the “Amendment”) effective as of June 4, 2008, is entered into by and between
Cytori Therapeutics, Inc., and its affiliates (including its wholly owned
subsidiary Cytori KK), having a place of business at 3020 Callan Road, San
Diego, CA 92121 (“Cytori”), and Green Hospital Supply, Inc., having a place of
business at 3-20-8 Kasuga Suita-City, Osaka 565-0853, Japan (“GHS”), and amends
that certain Master Cell Banking and Cryopreservation Agreement effective as of
August 13, 2007 (the “Agreement”).


WHEREAS, the Territory under the Agreement is comprised of the country of Japan;
and


WHEREAS, Cytori and GHS would like to expand the Territory to include Korea,
Taiwan and Thailand.


NOW, THEREFORE, Cytori and GHS hereby agree as follows:


1. The second recital of the Agreement is hereby amended and superseded in its
entirety with the following:


“WHEREAS, GHS wishes to establish ADRC Banking facilities (“CB Facilities”) for
the acquisition, storage and retrieval of ADRCs exclusively using Cytori’s
technology, including the CelutionTM device and related products and disposables
in the countries of Japan, Korea and Thailand and the Province of Taiwan
(collectively, the “Territory”);”
 
2. Section 4 of the Agreement is hereby amended and superseded in its entirety
with the following:


“GHS DILIGENCE:  GHS shall purchase an annual minimum number of Packages each
calendar year, as set forth in Exhibit B, which is attached hereto and
incorporated herein (“Minimum Purchase”).  In addition, GHS shall actively
promote, market and sell Packages, Devices and Products to CB Facilities during
the Term.  If GHS fails to meet the Minimum Purchase amount in any given year
for a specified country, Cytori may have the right to terminate this Agreement
in its sole discretion with respect to such specified country.”
 
3. Section 12 of the Agreement is hereby amended and superseded in its entirety
with the following:


“NON-ENGLISH VERSIONS OF LABELING:  GHS will be responsible for ensuring that
Cytori’s labels, packaging and package inserts for Packages and Devices comply
with all applicable Laws (including local Laws) and regulatory requirements for
the Territory (including any necessary translations).  GHS shall provide
reasonable assistance (for example, proofreading and advising) with respect to
Cytori’s translation of any written materials concerning the Devices and/or
Packages into the official languages of the Territory (if Cytori determines in
its sole discretion to do so).”


 
1

--------------------------------------------------------------------------------


4. Section 25 of the Agreement is hereby amended and superseded in its entirety
with the following:


“TERM; TERMINATION; SURVIVAL:  The term of this Agreement (the “Term”) for each
of the individual countries within the Territory shall be as follows: (i) the
Term for the country of Japan will commence on August 13, 2007 and end on August
13, 2017, and (ii) the Term for the countries of Korea, Thailand and the
Province of Taiwan, will commence on May 1, 2008 and end on May 1, 2012.  The
Term for Japan may be extended for additional five (5) year periods, and the
Term for Korea, Thailand and the Province of Taiwan may be extended for
additional three (3) year periods, each upon mutual agreement at the end of
their respective initial Term for the individual countries.”


[Subsections 25.1 through 25.4 remain as stated in the Agreement]


 
5. Exhibit B to the Agreement is hereby amended and superseded in its entirety
with the new Exhibit B attached hereto as Schedule 1.


 
6. Except as specifically modified or amended hereby, the Agreement shall remain
in full force and effect and, as modified or amended, is hereby ratified,
confirmed and approved.  No provision of this Amendment may be modified or
amended except expressly in a writing signed by both parties nor shall any terms
be waived except expressly in a writing signed by the party charged
therewith.  This Amendment shall be governed by, construed and enforced in
accordance with the laws of the State of New York, without reference to
conflicts of laws principles.



 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Amendment No. 1 to the
Master Cell Banking and Cryopreservation Agreement as of the date indicated
below.


 

 
 CYTORI THERAPEUTICS, INC. 
GREEN HOSPITAL SUPPLY, INC.
 
By:  /s/ Seijiro Shirahama
 
Title:  President, Asia-Pacific
 
Date:  June 4, 2008
 
Address: 
 
3020 Callan Road
San Diego, CA  92121
 
Fax:  US 858-458-0994
By:  /s/ Kunihisa Furukawa
 
Title:  President
 
Date:  June 4, 2008
 
Address: 
 
3-20-8 Kasuga Suita-City
Osaka 565-0853, Japan
 

 
 

 
3

--------------------------------------------------------------------------------

 
